DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention as amended is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
The drawings were received on 12/8/2020. These drawings are acceptable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 7, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA, see Figure 1 and paragraph 0003 of specification as originally filed) in view of LI (US 2016/0294182).
 	Regarding claim 1, AAPA discloses an electric machine arrangement for a motor vehicle (¶ 0002-0003), comprising: 
 	a first electric machine (22); 
 	a first energy store (24) connected to the first electric machine (via 23) for supplying electrical power thereto (“two electric machines 22, 32, which are connected by way of a respective inverter 23 and 33, for the respective driving of the two vehicle axes”; “electric machine associated with the high-power store 24”); 
 	a second electric machine (32); 
 	a second energy store (34) connected to the second electric machine for supplying electrical power thereto (“two electric machines 22, 32, which are connected by way of a respective inverter 23 and 33, for the respective driving of the two vehicle axes”; “electric machine associated with the high-power store 24”) and connected to the first energy store via an intermediate circuit (39), wherein 
 	the first electrical machine and the second electrical machine are each coupled to respectively drive two axles of the motor vehicle (“two electric machines 22, 32, which are connected by way of a respective inverter 23 and 33, for the respective driving of the two vehicle axes”); and

 	the charging device is connected to the intermediate circuit such that it charges the first and second energy stores by increasing a voltage in the intermediate circuit (“energy stores 24, 34, … able to be charged by way of a charging device 50’”).
 	 AAPA fails to disclose a two-pole coupling element.
 	LI discloses a two-pole coupling element (234, Fig. 3) connected into the intermediate circuit (238, Fig. 3) and comprising two load terminals (at each end of 234), said two-pole coupling element permitting energy to be transmitted from the second energy store to the first energy store and being capable of preventing energy from being transmitted from the first energy store to the second energy store (¶ 0025, 0029: the switch permits energy to be transmitted between the energy stores and may also prevent energy transmission). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the two-pole coupling element in order to provide a bypass circuit to reduce energy losses (LI, ¶ 0025).
 	Regarding claim 7, AAPA discloses the first energy store is an energy store having power-optimized cells for providing a high power, and the second energy store is an energy store having energy-optimized cells for providing a high energy (¶ 0003). 
	Regarding claim 13, AAPA discloses a motor vehicle, comprising an electric machine arrangement as claimed in claim 1 (¶ 0003).
Regarding claim 14, AAPA discloses the energy is permitted to be transmitted from the second energy store to the first energy store when a first terminal of the charging device is unconnected (¶ 0003: converter 38 provides balancing between the two energy stores).
 	Regarding claim 15, AAPA discloses the energy is permitted to be transmitted from the second energy store to the first energy store when the charging device is not connected to the electrical power supply system (¶ 0003: converter 38 provides balancing between the two energy stores).
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of LI as applied to claims 1, 7, and 13-15 above, and further in view of KLINKIG (US 2015/0084345).
 	Regarding claim 2, AAPA as modified by LI teaches the electric machine arrangement as applied to claim 1 but fails to disclose the two-pole coupling element comprises a diode. KLINKIG discloses the two-pole element (4, Fig. 1) comprising a diode (6, Fig. 1) It would have been obvious to one of ordinary skill in the art at the time of the invention to include the two-pole element comprising a diode for the generic two-pole element of LI since a skilled artisan would have to choose a specific two-pole element in order to practice the disclosed circuitry of LI. 
 	Regarding claim 3. 
Claims 4-6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of LI as applied to claims 1, 7, and 13-15 above, and further in view of SIRCH (DE102010029788A1; English Machine Translation previously provided).
	Regarding claim 4, KLINKIG discloses the electric machine arrangement as applied to claim 1 but fails to disclose the charging device as recited.  
 	SIRCH discloses the charging device (DCW, Figure 1 or 4) is connected in parallel with the coupling element (DCW is in a parallel circuit with respect to coupling element S2) between the first energy store and the second energy store (e.g., between ES1 and ES2) and serves as a DC/DC converter for transmitting energy from the second energy store to the first energy store (¶ 0040, 0050), 
 	wherein the charging device serves for charging the first and second energy stores of the electric machine arrangement (¶ 0040: charging device DCW is a bi-directional converter) and comprises: 
 	a primary side having a first terminal (T1) for connection to the electrical power supply system (e.g., ES3), 
 	a secondary side having a second terminal (T2) for connection to the second energy store (ES2), 
 	a third terminal on the primary side thereof for connection to the first energy store (KN1_BN3), and 
 	a control circuit (‘energy management unit’, ¶ 0046) for switching over load flows such that energy is transmittable from the second energy store via the second terminal to the first energy store via the third terminal (¶ 0046-0051). 

 	Regarding claim 5, AAPA as modified by LI and SIRCH teaches the third terminal and the first terminal are integrated to form a joint terminal (SIRCH, as shown in Figures 1 and 4, T1 and KN1_BN3 are directly connected together and can be considered a “joint terminal” within the broadest reasonable interpretation). 
 	Regarding claim 6, AAPA as modified by LI and SIRCH teaches a switching arrangement provided to produce and disconnect a connection between the first energy store and the third terminal of the charging device (SIRCH, comprising S3; ¶ 0038). 
 	Regarding claim 8, AAPA discloses the charging device is configured to charge the first energy store and for charging the second energy store (AAPA, charging device 50’ is suitable for charging the energy stores). 
 	Regarding claim 9, AAPA as modified by LI and SIRCH teaches the electric machine arrangement as applied to claim 8 but fails to disclose the charging device is suitable for charging the first energy store and for charging the second energy store to a voltage of 200 to 1000 V. However, AAPA discloses the charging device receives an input of 230V as shown in Figure 1, which may be suitable to charge the energy stores to within the recited voltage range. Since the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 II A). It would have been obvious to one of ordinary skill in the art before the effective filing date of 
 	Regarding claim 10, AAPA as modified by LI and SIRCH teaches the electric machine arrangement as applied to claim 8 but fails to disclose the charging device is suitable for charging the first energy store and for charging the second energy store to a voltage of 260 to 400 V. However, AAPA discloses the charging device receives an input of 230V as shown in Figure 1, which may be suitable to charge the energy stores to within the recited voltage range. Since the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 II A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the charging device as recited in order to ensure sufficient charge of the energy stores to reliably operate the electric machine arrangement based on application.
 	Regarding claim 11, AAPA as modified by LI and SIRCH teaches the electric machine arrangement as applied to claim 4 but fails to disclose the charging device is suitable for charging the first energy store and for charging the second energy store to a voltage of 200 to 1000 V. However, AAPA discloses the charging device receives an input of 230V as shown in Figure 1, which may be suitable to charge the energy stores to within the recited voltage range. Since the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 II A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the charging device as recited in order to ensure sufficient charge of the energy stores to reliably operate the electric machine arrangement based on application.
Regarding claim 12, AAPA as modified by LI and SIRCH teaches the electric machine arrangement as applied to claim 11 but fails to disclose the charging device is suitable for charging the first energy store and for charging the second energy store to a voltage of 260 to 400 V. However, AAPA discloses the charging device receives an input of 230V as shown in Figure 1, which may be suitable to charge the energy stores to within the recited voltage range. Since the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 II A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the charging device as recited in order to ensure sufficient charge of the energy stores to reliably operate the electric machine arrangement based on application.	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        3/26/2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 26, 2021